Citation Nr: 9922716	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  97-19 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for residuals of right 
quadriceps atrophy with knee disability, currently evaluated 
as 30 percent disabling.

2.  Entitlement to an increased rating for low back strain, 
currently evaluated as 40 percent disabling.

3.  Entitlement to an increased rating for a right knee scar, 
currently evaluated as 10 percent disabling.

4  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


REMAND

The veteran served on active duty from August 1972 to 
September 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) following a July 1996 decision of the Buffalo, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the veteran's claim for TDIU.  This 
matter also comes before the Board following a February 1999 
action that denied a rating greater than 30 percent for 
residuals of right quadriceps atrophy with knee disability, a 
rating greater than 40 percent for low back strain, and a 
rating greater than 10 percent for a right knee scar.

First, as to the veteran's service-connected right knee 
disability, the Board notes that historically service 
connection was granted for "residuals right quadriceps 
atrophy and loss of full extension, right knee."  See RO 
decision dated May 1975.  Moreover, such disability has been 
at times evaluated by the RO under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  What is significant about the way the 
RO has variously characterized the service-connected right 
knee disability is that both limitation of motion and 
subluxation or lateral instability have been considered.  
Given such characterizations, consideration must now be given 
to the degree of any functional loss caused by pain such as 
has been repeatedly complained of by the veteran.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal 
disorders rated on the basis of limitation of motion require 
consideration of functional losses due to pain, etc.).  

Specifically, when rating musculoskeletal disability, it 
should be remembered that "a part which becomes painful on 
use must be regarded as seriously disabled."  38 C.F.R. 
§ 4.40 (1998).  In DeLuca v. Brown, the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) (Court) 
noted that the VA examination relied on to rate the veteran's 
disability had merely included findings as to the range of 
motion without accounting for factors enumerated in § 4.40.  
The Court cited the case of Bierman v. Brown, 
6 Vet. App. 125, 129 (1994) in which 38 C.F.R. § 4.10 was 
quoted for the proposition that a rating examination must 
include a "full description of the effects of disability 
upon the person's ordinary activity."  DeLuca, at 206 
(Emphasis added).  In order to effectuate this requirement, 
the Court explained that, when the pertinent diagnostic 
criteria provide for a rating on the basis of loss of range 
of motion, determinations regarding functional loss are to be 
"'portray[ed]' (§ 4.40) in terms of the degree of additional 
range-of-motion loss due to pain on use or during flare-
ups."  Id.  This is what is now required in the veteran's 
case.

When seen by VA in April 1995 and January 1998, the veteran's 
complaints of chronic right knee pain were noted.  
Additionally, clinical findings relative to his right knee 
were made.  The April 1995 VA examiner reported that the 
right knee had a fixed flexion contracture at 20 degrees of 
flexion, could not flex past 90 degrees, and was stable to 
anterior and posterior testing.  It was also reported that 
the right quadriceps muscle group was 3 cm smaller than the 
left and the veteran could not squat.  Additionally, the 
January 1998 VA joints examiner reported that the veteran's 
right knee had flexion to 90 degrees and lacked 20 degrees of 
full extension; stress testing revealed no evidence of 
laxity.  There was moderate atrophy of the right quadriceps 
muscle group, and x-rays were negative for degenerative joint 
disease.  However, no attempt was made to quantify the 
veteran's pain in terms that can be used to apply the 
pertinent rating criteria.  Consequently, it may be said that 
the examination reports were not responsive to the mandate of 
DeLuca that the examiner express the functional losses 
experienced by the veteran in terms that can be used to apply 
the criteria of the applicable diagnostic codes.  For 
example, while a veteran may have almost normal range of 
motion demonstrated in a clinical setting, his functional 
loss due to pain or flare-ups may be comparable to a 
disability level contemplated by more severe limitation of 
motion.  If so, he must be rated accordingly.  The only way 
to apply this rule is for the examiner to provide his/her 
best judgment as to the level of disability caused by the 
pain or flare-ups, etc., and to report such an opinion in 
terms that can be used to apply the rating criteria.

Therefore, because governing regulations provide that VA's 
duty to assist includes conducting a thorough and 
contemporaneous examination of the veteran, and because the 
service-connected right knee disability appears to 
contemplate more problems than those addressed in Diagnostic 
Code 5257, a remand for a VA examination to ascertain the 
degree of knee impairment is required.  Esteban v. Brown, 
6 Vet. App. 259 (1994) and VAOPGCPREC 23-97 (July 1, 1997) 
(separate ratings may be assigned for instability and loss of 
motion when rating knee disability).

Second, as to the service-connected low back strain, the 
Board notes that historically service connection has been 
granted for "chronic low back strain" secondary to the 
veteran's service-connected right knee disability.  This was 
apparently based on the opinion of a July 1991 VA examiner.  
See RO decision dated September 1991.  Moreover, such 
disability was evaluated by the RO as ten percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Code 5295 (lumbosacral 
strain).  Subsequently, the RO, by an August 1995 rating 
action, granted a 40 percent rating for the service-connected 
low back strain under Diagnostic Code 5295.  Curiously, the 
RO also discussed the criteria for a 60 percent rating under 
Diagnostic Code 5293 (intervertebral disc syndrome).  
However, it concluded that the veteran's adverse 
symptomatology did not meet the criteria for the assignment 
of this higher award.  Both VA treatment records and a 
January 1998 VA joints examiner made references to a 1994 
computerized tomography (CT) of the lumbosacral spine that 
revealed bulging disks from the level of L2 to L5 and at S1 
without evidence of herniation.  Additionally, the record on 
appeal shows the veteran's complaints of adverse neurologic 
symptoms secondary to his low back strain, including frequent 
urination, weakness, pain, and numbness in his lower 
extremities.

Accordingly, a remand is also required for RO adjudication of 
whether the adverse symptomatology due to the bulging disks 
from the level of L2 to L5 and S1 are part of the veteran's 
service-connected low back strain.  (Note that Diagnostic 
Code 5295 refers to narrowing or irregularity of joint spaces 
as problems typical of a severe lumbosacral strain.)  On 
remand, the veteran should be scheduled for a VA examination 
to clarify this matter.

Third, the Board observes that the record on appeal includes 
a January 1987 letter from the Social Security Administration 
(SSA) showing that the veteran had applied for disability 
benefits.  (The Board observes that testimony at the 
veteran's September 1996 personal hearing did not provide 
clarification as to whether he ever received SSA benefits.  
In fact, it appears the veteran may have been claiming that 
he had never applied for SSA benefits.)  Moreover, the record 
on appeal also contains two statements from the Erie County 
Department of Social Services, dated November 1989 and 
November 1994, indicating that he was receiving disability 
compensation from the County.  However, the record is silent 
as to the actions taken by the RO, if any, to obtain complete 
copies of the foregoing records.  Therefore, adjudication of 
all of the appealed issues must be deferred pending further 
actions to secure such records.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. App. 90 
(1990); see also Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (where a claim is inextricably intertwined with 
another claim, the claims must be adjudicated together in 
order to enter a final decision on the matter). 

The case is REMANDED for the following actions:

1.  The veteran should be allowed to 
supplement the record on appeal.

2.  The RO should obtain from the Social 
Security Administration and Erie County 
Department of Social Services any records 
pertinent to the veteran's claims for 
benefits, as well as the medical records 
relied upon concerning those claims.

3.  The veteran should be scheduled for 
VA orthopedic and neurologic evaluations.  
The examiner(s) should review the claims 
file, examine the veteran, and provide 
findings that take into account all 
functional impairments due to his 
service-connected right quadriceps and 
knee disability and low back disability, 
including problems such as pain, 
incoordination, weakness, fatigability, 
abnormal movements, etc.  See 38 C.F.R. 
§§ 4.40, 4.45 (1998).  The examiner(s) 
should identify each functional debility 
legitimately experienced by the veteran 
solely due to service-connected 
disability.  Functional loss due to such 
difficulties affecting the right knee 
should be equated with additional loss in 
range of motion due to these factors.  
See DeLuca, supra.  The examiner(s) 
should provide an opinion as to whether 
low back disc pathology can be attributed 
to the veteran's chronic low back strain.  
If so, functional loss due to such 
difficulties affecting the low back 
should be equated to rating criteria 
listed in Diagnostic Code 5293.  See 
VAOPGCPREC 36-97 (Dec. 12, 1997) (DeLuca-
type analysis applies to Diagnostic Code 
5293).  Moreover, the orthopedic examiner 
should state whether the veteran has 
subluxation or lateral instability of his 
right knee, and if he does, whether it is 
severe, moderate, or slight.  
Additionally, the examiner should also 
indicate whether any scar is superficial, 
poorly nourished, with repeated 
ulceration, or is tender and painful on 
objective demonstration.  In addition, 
the examiner must also give an opinion as 
to whether any scarring further limits 
function of the veteran's right knee.  
Finally, looking only at the combined 
effect of the veteran's service-connected 
right knee disability, low back strain, 
and scar, the examiner(s) should provide 
an opinion as to the veteran's ability to 
work.

4.  The RO should then review the claims 
on appeal.  Particular consideration 
should be given by the RO to the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 
4.71, 4.71a, 4.73, 4.118 (1998) and the 
precepts of DeLuca, supra, and Esteban, 
supra, as well as VAOPGCPREC 23-97 (July 
1, 1997) and VAOPGCPREC 36-97 (Dec. 12, 
1997).  If any action taken remains 
adverse to the veteran, a supplemental 
statement of the case (SSOC) should be 
issued that addresses the RO's 
adjudicatory action and all the evidence 
of record received since issuance of the 
February 1999 SSOC, including the 
December 1997 private physician statement 
filed by the veteran in March 1999.

After the veteran has been given an opportunity to respond to 
the SSOC, the claims folder should be returned to this Board 
for further appellate review.  No action is required of the 
veteran until further notice is received.  The purpose of 
this remand is to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of these remanded issues.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


